DETAILED ACTION

Claims 1-21 are presented for examination

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-5, 8, and 10-21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keysar (US Patent Application 20170317511).
As per claim 1, Keysar Willey teaches a photodynamic energy electronic label [200, fig. 2], comprising:
270, fig. 2], configured to convert light energy into electric energy [0024-0025, as shown in figure 2 and explained form the listed paragraph photovoltaic cells 270 converts light energy to electrical energy].
a triggering circuit [switch: 0035], connected with the photodynamic energy converter and configured to send out a triggering signal to enable the photodynamic energy electronic label to be in a working state when an output of the photodynamic energy converter reaches a set condition [0035, as shown in figure 2 an explained from the listed paragraph, a switch circuit is included in the power manager 240 where the power manager 240 is connected to photo cells 270.  As pointed out, the switch enables the photocell 270 to switch from a first state to a second state, where the second states enables label 200 to work by providing power to the processing circuits and other circuits such as memory and display.  Also as pointed out in paragraph 0029, in the second state, photocell 270 provides a working voltage level to the working circuits or provides a higher voltage level to the output].

As per claim 2, Keysar teaches a processor, connected with the triggering circuit and configured to receive the triggering signal and proceed to a working state according to triggering of the triggering signal, so as to enable the photodynamic energy converter to be in the working state [0035, fig. 2, as shown in figure 2, the processing circuit is connected to the power manager where the power manager is connected to the photocell 270.  In this case, processing circuit receives working signal from the power manager to enable it to work].

As per claim 3, Keysar teaches a battery [260, fig. 2], configured to supply power to the photodynamic energy electronic label [0024, as shown in figure 2, energy storage 260 can be viewed as a rechargeable battery].
a battery managing module [240, fig. 2], connected with the photodynamic energy converter, the battery and the processor, and configured to supply the electric energy provided by the photodynamic energy converter to the processor and the battery [0025, 0035 as shown in figure 2 and explained from the listed paragraph energy storage 260 stores energy received from the photo cells 270 where the energy from the photocell 270 is also provided to the processing circuit 210].

As per claim 4, Keysar teaches the processor is a Micro Control Unit, and the triggering signal is an Input/output port interrupt triggering signal [0019, 0035, processing circuit 20 can be any processor also the switch send signal to enable processing circuit to work].

As per claim 5, Keysar teaches an absolute value of a change value of the output of the photodynamic energy converter is greater than or equal to a set value[0029, 0035, 0037, as pointed out the measurement of the voltage level at the output is higher in the second state].
the output of the photodynamic energy converter reaches a preset value in a first set time [0029, 0035, 0037, output of the photocell 270 reaches a higher voltage].

As per claim 8, Keysar teaches the working state of the photodynamic energy electronic label includes an updating state and a communicating state, and the processor is configured to trigger different modules to work or sleep in different working states [0035, first state and a 

As per claim 10, Keysar teaches a wireless communicating module [250, fig. 2], configured to implement data transceiving of the photodynamic energy electronic label and the managing apparatus [0023, fig. 2, wireless communication module enables data transmission to the network].
a display screen driving circuit [230, fig. 2], configured to provide display contents to a display screen [0022, display module 230 enables displaying of data].
wherein in the communicating state, the processor triggers the wireless communicating module to work, and in the updating state, the processor enables the wireless communicating module to sleep, triggers the displaying screen driving circuit to work and updates the display contents [0045, display module displays user data upon working where the display module work in relationship with the communication circuit].

As per claim 11, Keysar teaches after controlling light intensity to be changed, sending a querying signal to the photodynamic energy electronic label to query a state of the photodynamic energy electronic label [0029, transmitting light intensity].
determining a photodynamic energy electronic label which is not normally triggered to proceed to a working state as a to-be-processed label [0037, amount of light level which enables the device to work].
As per claim 12, Keysar teaches under a condition that it is determined that there is a photodynamic energy electronic label which is not normally triggered to proceed to the working 
repeating a step above at least one time [0046, light notification after measuring intensity of the light]. 

As per claims 13-21, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 13-21 are also anticipated by Keysar for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Keysar (US Patent Application 20170317511) in the view of Rossl (US Patent Application 20180366040).
As per claim 9, Keysar does not teach after being triggered to proceed to the working state, if a signal sent by a managing apparatus is not received in a second set time, proceed to a sleeping state again; and

However, Rossl teaches after being triggered to proceed to the working state, if a signal sent by a managing apparatus is not received in a second set time, proceed to a sleeping state again [0015-0017, as pointed out if a wakeup signal is not received then the device switch back to the sleeping state].
after receiving the signal sent by the managing apparatus, when no triggering signal or no any signal sent by the managing apparatus is received in a third set time, proceed to the sleeping state and enable the photodynamic energy electronic label to proceed to a sleeping state [0015-0017, as pointed out if a signal is not received during a specific time, the device will go back to seep state].



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goel (US 20050150949) teaches low power wireless display tag systems and methods.
Sjodin (US 20160260163) teaches electronic shelf label.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187